
	
		I
		112th CONGRESS
		1st Session
		H. R. 1069
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  election for unmarried, nonitemizing individuals to have their returns prepared
		  by the Secretary of the Treasury, and for other purposes.
	
	
		1.Returns prepared by
			 Secretary
			(a)In
			 generalSection 6020 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(c)Mandatory
				preparation of return by Secretary
						(1)In
				generalIf an eligible
				individual—
							(A)makes an election
				under this subsection with respect to a return of tax imposed by chapter 1 for
				any taxable year, and
							(B)discloses such
				information relating to such return as the Secretary may require,
							the
				Secretary shall prepare such return, which, being signed by such individual,
				may be received by the Secretary as the return of such individual for such
				taxable year.(2)Eligible
				individualFor purposes of this subsection, the term
				eligible individual means, with respect to any taxable year, an
				individual who—
							(A)is described in
				section 1(c) (relating to unmarried individuals (other than surviving spouses
				and heads of households)), and
							(B)does not have
				gross income derived from a trade or business of the taxpayer for the taxable
				year.
							(3)Effect of
				electionIf an individual makes an election under this subsection
				with respect to a return, such individual shall, for purposes of such return,
				be treated as an individual described in section 63(b) (relating to individuals
				who do not itemize their deductions).
						(4)Nonbinding
				nature of the election on taxpayerA return prepared at the taxpayer’s
				election pursuant to paragraph (1) is not valid until filed. An individual may
				elect to have a return prepared under paragraph (1) but elect not to file that
				return. The Secretary may not use either the election or failure to sign in any
				way that disadvantages the
				taxpayer.
						.
			(b)ReportNot
			 later than August 31, 2013, the Secretary of the Treasury shall submit to the
			 Congress a report containing the following:
				(1)The number of
			 returns prepared pursuant to section 6020(c) of the Internal Revenue Code of
			 1986.
				(2)The feasibility of
			 allowing the election under such section with respect to returns of tax of
			 other taxpayers, such as married taxpayers, heads of households, surviving
			 spouses, and taxpayers who itemize their deductions.
				(3)Any necessary or
			 appropriate changes in such Code to better facilitate the preparation of
			 returns under such section (first, without regard to any changes described in
			 paragraph (2), and, then, with regard to such changes).
				(c)Effective
			 dateThe amendment made by this section shall apply to returns
			 required to be filed for taxable years beginning after December 31,
			 2011.
			
